78883: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-20088: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78883


Short Caption:CANARELLI VS. DIST. CT. (CANARELLI)Court:Supreme Court


Related Case(s):82299


Lower Court Case(s):Clark Co. - Eighth Judicial District - P078912Classification:Original Proceeding - Civil - Mandamus


Disqualifications:BullaCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:02/10/2020 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:02/10/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerFrank MartinDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						J. Colby Williams
							(Campbell & Williams)
						


PetitionerHeidi CanarelliDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						J. Colby Williams
							(Campbell & Williams)
						


PetitionerLawrence D. CanarelliDonald J. Campbell
							(Campbell & Williams)
						Philip R. Erwin
							(Campbell & Williams)
						J. Colby Williams
							(Campbell & Williams)
						


Real Party in InterestScott CanarelliDana A. Dwiggins
							(Solomon Dwiggins & Freer, Ltd.)
						Tess E. Johnson
							(Solomon Dwiggins & Freer, Ltd.)
						


RespondentGloria Sturman


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/03/2019Filing FeeFiling fee paid. E-Payment $250.00 from J. Colby Williams. (SC)


06/03/2019Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)19-23919




06/03/2019MotionFiled Petitioner's Motion for Leave to File Volumes 1, 2 and 4 of Petitioners' Appendix Under Seal. (SC)19-23929




06/03/2019MotionFiled Petitioners' Emergency Motion to Stay District Court Proceedings Pending Writ Petition Pursuant to NRAP 8(c) and NRAP 27(e) (Action Required by June 10, 2019). (SC)19-23930




06/03/2019AppendixFiled Petitioners' Appendix to Petition for Writ of Prohibition or Mandamus (Vol. 3 of 5). (SC)19-23931




06/03/2019AppendixFiled Petitioners' Appendix to Petition for Writ of Prohibition or Mandamus (Vol. 5 of 5). (SC)19-23932




06/06/2019MotionFiled Real Party in Interest Scott Canarelli's Oppositon to Emergency Motion to Stay District Court Proceedings Pending Writ Petition Pursuant to NRAP 8(c) and NRAP 27(e). (SC)19-24543




06/06/2019Order/ProceduralFiled Order Granting in Part Motion for Leave to File Portions of the Appendix Under Seal.  Petitioners may file volumes 1, 2, and 4 of the appendix with the redacted versions of the four documents.  They shall submit the unredacted versions and any documents reviewed by the district court in camera in a separate volume, and the clerk of this court shall file that volume under seal.  (SC)19-24545




06/07/2019AppendixFiled Petitioners' Appendix to Petition for Writ of Prohibition or Mandamus (Volume 1 of 5). (SC)19-24804




06/07/2019AppendixFiled Petitioners' Appendix to Petition for Writ of Prohibition or Mandamus (Vol. 2 of 5). (SC)19-24805




06/07/2019AppendixFiled Petitioners' Appendix to Petition for Writ of Prohibition or Mandamus (Vol. 4 of 5). (SC)19-24806




06/07/2019MotionFiled Petitioners' Reply In Support of Emergency Motion to Stay District Court Proceedings Pending Writ Petition Pursuant to NRAP 8(c) and NRAP 27(e).19-24835




06/10/2019Order/ProceduralFiled Order Directing Answer and Denying Stay.  Real Party in Interest's Answer due:  21 days.  Petitioners shall have 14 days from service of the answer within which to file and serve any reply.  We deny, without prejudice, petitioners' motion for a stay.  (SC)19-24958




06/10/2019AppendixFiled Petitioners' Redacted Appendix to Petition for Writ of Prohibition or Mandamus (Volume 1 of 5). (SC)19-25051




06/10/2019AppendixFiled Petitioners' Redacted Appendix to Petition for Writ of Prohibition or Mandamus (Volume 2 of 5). (SC)19-25055




06/10/2019AppendixFiled Petitioners' Redacted Appendix to Petition for Writ of Prohibition or Mandamus (Volume 4 of 5). (SC)19-25057




06/10/2019AppendixFiled Petitioners' Supplemental Sealed Appendix to Petition for Writ of Prohibition for Mandamus (Volume 1 of 2). (SC)


06/10/2019AppendixFiled Petitioners' Supplemental Sealed Appendix to Petition for Writ of Prohibition for Mandamus (Volume 2 of 2). (SC)


06/27/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Real Party in Interest's Answer to Writ Petition due:  July 15, 2019.  (SC)19-27648




07/15/2019Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Prohibition or Mandamus. (SC).19-29988




07/19/2019MotionFiled Real Party in Interest Scott Canarelli's Motion for Leave to File Appendix Under Seal Pursuant to SRCR 3(4). (SC)19-30552




07/26/2019Petition/WritFiled Petitioners' Former Trustees' Reply In Support of Petition For Writ of Prohibition or Mandamus. (SC)19-31716




07/31/2019Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the Appendix to Answer to Petition for Writ received on July 19, 2019, under seal. (SC).19-32254




07/31/2019AppendixFiled Real Party in Interest Scott Canarelli's Appendix to Answer to Petition for Writ of Prohibition or Mandamus. (SC). (SEALED).


08/02/2019Notice/IncomingFiled Errata to Former Trustees' Reply in Support of Petition For Writ of Prohibition or Mandamus. (SC).19-32660




10/03/2019OtherJudge Bonnie A. Bulla disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings


12/05/2019Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on February 10, 2020, at 1:30 p.m. in Las Vegas. (SC).19-49280




12/27/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, February 10, 2020, at 1:30 p.m. for 30 minutes in Las Vegas. (SC)19-52268




01/27/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC).20-03644




01/31/2020BriefFiled Petitioners' Notice of Supplemental Authority Pursuant to NRAP 31(e). (SC)20-04425




02/10/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 78883. (SC).


05/28/2020Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court En Banc. Author: Stiglich, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 29. EN BANC (SC)20-20088




05/28/2020WritIssued Writ with letter. Original and one copy of writ and copy of the opinion mailed to attorney J. Colby Williams for service upon Judge Gloria Sturman. (SC).20-20161




06/02/2020Notice/IncomingFiled Proof of Service (Writ of Prohibition). (SC)20-20750




06/08/2020WritFiled Returned Writ. Original Writ returned. Served on Judge Gloria Sturman on June 2, 2020. (SC)20-21397




06/23/2020RemittiturIssued Notice in Lieu of Remittitur. (SC)20-23257




06/23/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View